Citation Nr: 1101166	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from to January 1969 to October 
1970, which included combat service from June 1969 to June 1970 
in the Republic of Vietnam.  He was awarded a Purple Heart and a 
Combat Infantry Badge (CIB).

These matters came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued in March 2006, 
which denied service connection for bilateral hearing loss.

Here, the Board finds that the Veteran is seeking service 
connection for the same disorder (left ear hearing loss) as that 
for which the RO originally denied service connection in June 
2005 and issued a statement of the case (SOC) in August 2005.  
Since the Veteran withdrew his appeal in September 2005, new and 
material evidence is required to reopen this previously-denied 
claim for service connection for left ear hearing loss.  As the 
Board must first decide whether new and material evidence has 
been received to reopen the claim for service connection before 
it can address the matter on the merits-and in light of the 
Board's favorable action on the Veteran's petition to reopen the 
previously-denied claim for service connection for left ear 
hearing loss-the Board has characterized the appeal as 
encompassing the two issues listed on the title page.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2007, the Veteran and his spouse testified during a 
Decision Review Officer (DRO) hearing at the RO; a copy of the 
transcript is associated with the record.

The issue of entitlement to service connection for bilateral 
hearing loss is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service 
connection for left ear hearing loss; and, although the Veteran 
disagreed with the denial, he withdrew his appeal following the 
issuance of an August 2005 SOC in September 2005.

2.  The evidence associated with the claims file since the June 
2005 rating decision relates to unestablished facts necessary to 
substantiate the claim for service connection for left ear 
hearing loss.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, denying service connection for 
left ear hearing loss, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the June 2005 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for left ear hearing loss, are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Initially, the Board acknowledges that the RO did not provide the 
Veteran with the VCAA notice that complies with the Kent 
requirements, in that the October 2005 pre-rating notice letter.  
Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
left ear hearing loss, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal with 
regard to this issue have been accomplished.

II. Petition to Reopen

In a June 2005 rating decision, the RO denied the Veteran's 
original claim for entitlement to service connection for left ear 
hearing loss, noting that such hearing loss was not diagnosed 
within 12 months after his discharge from service and there was 
no evidence showing that this condition was related to military 
service.  In a letter dated later the same month, the RO gave 
notice of the denial and informed the Veteran of his appellate 
rights.  Although the Veteran filed a timely notice of 
disagreement with the RO's denial and the RO issued an SOC, the 
Veteran withdrew his appeal as to this issue in September 2005.  
Therefore, this rating decision became final as to the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for left ear hearing loss and his 
claim for service connection for bilateral hearing loss were 
received by VA in September 2005.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly-received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Because the basis of the prior final denial in June 2005 was that 
the evidence failed to show that the Veteran's left ear hearing 
loss was related to military service, in this case, the new and 
material must tend to show that the Veteran's left ear hearing 
loss is related in service.

In support of his claim to reopen, both the Veteran and his 
spouse, who married him on July 4, 1970, testified that his 
hearing problems have been chronic since service.  Thus, 
resolving any doubt in the Veteran's favor, the Board does find 
that there now is lay testimony claiming chronicity of left ear 
hearing problems since 1970 and a diagnosis of left ear hearing 
loss meeting the provisions of 38 C.F.R. § 3.385, which the 
Veteran's statements and testimony and that of his spouse have 
linked to an in-service injury (noise exposure during combat in 
Vietnam).  The Board finds that this additional evidence is 
neither cumulative nor duplicative of evidence previously of 
record nor was it previously considered by agency adjudicators, 
and as such it is "new."  Thus, the new evidence now includes 
continuing complaints of left ear hearing problems over an 
extensive period of time and testimony and statements attributing 
such to his service in Vietnam, i.e., relates to facts that may 
provide a reasonable possibility of substantiating the Veteran's 
claim as it bears directly and substantially upon the specific 
matter under consideration and must be considered in order to 
decide the merits of the claim.  Accordingly, the Board concludes 
that the criteria for reopening the claim for service connection 
for left ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for left ear hearing loss has been received, 
the Veteran's previously-denied claim is reopened.


REMAND

In a February 2007 notice of disagreement (NOD), the Veteran 
stated that, while he could not specify exactly when his hearing 
loss began, he went into service without this problem and 
returned from active duty with this problem.  During the year 
that he served in combat in the Republic of Vietnam, his exposure 
to loud explosions was routine and constant, causing intense 
ringing in both ears.  Eventually this ringing would subside but 
it was impossible at the time to seek medical assistance or be 
able to go to a hospital and have this condition checked out.  
The platoon medic was of little help, as he was not trained to 
diagnose acoustic trauma.  After thorough examinations at the 
Buffalo VA Medical Center (VAMC), the examining doctors told him 
that, if asked, they would opine that his hearing loss is 
directly related to his military service in Vietnam, but they 
were not asked.

In light of the latter statement, the Board finds that the 
Veteran has identified favorable VA medical evidence and VA is 
now obligated to request it or at least give the Veteran an 
opportunity to provide it.  38 C.F.R. § 3.159(c)(2).  VA has a 
regulatory duty to advise the Veteran that a statement from a 
physician addressing the etiology of his bilateral hearing loss 
would be advantageous to his position, is needed to complete his 
application, and is needed to substantiate his claim for service 
connection for bilateral hearing loss.  Thus, a remand is 
warranted to permit the Veteran to identify the VA healthcare 
providers, who he claims would opine that his hearing loss is 
directly related to his military service in Vietnam, and to 
obtain opinions from them or, alternatively, to advise the 
Veteran that he may submit this type of medical evidence in 
support of his service-connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a 
letter asking him to identify the VA 
healthcare providers referred to in his 
February 2007 NOD, who he claims would opine 
that his hearing loss is directly related to 
his military service in Vietnam.  The Veteran 
must provide not only the names of the VA 
healthcare providers, but the VA facility 
where they are employed (that is, where he 
was seen by them), and the dates of service 
(approximate time frame) when he was 
evaluated for bilateral hearing loss, in 
compliance with the provisions of 38 C.F.R. 
§ 3.159(c)(3).  Alternatively, advise the 
Veteran and his representative that he may 
submit medical evidence showing that his 
currently-diagnosed bilateral hearing loss is 
due to active military service, that is, he 
may submit a statement from a physician, to 
include any of those referred to in his 
February 2007 NOD, addressing the etiology of 
his bilateral hearing loss in support of his 
service-connection claim.

2.  If the Veteran supplies sufficient 
information identifying the VA healthcare 
providers referred to in his February 2007 
NOD, who he claims would opine that his 
hearing loss is directly related to his 
military service, then furnish the Veteran's 
claims file to the identified VA personnel to 
review and to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability), that the 
Veteran's bilateral hearing loss is related 
to any exposure to acoustic trauma during his 
period of active military service, to include 
combat in Vietnam.  The opinion provided 
should include a discussion of the Veteran's 
documented medical history as well as the 
Veteran's assertions regarding his 
symptomatology.  The Board accepts, and the 
VA healthcare provider(s) should accept, that 
the Veteran was exposed to acoustic trauma 
during his military service and that he is 
also competent to describe a sense of 
decreased hearing.  It is essential that the 
opinion be accompanied by a rationale and 
that the rationale consider the Veteran's 
accounts of exposure to acoustic trauma.  The 
basis for any opinion given should by fully 
explained with a complete written discussion 
of the pertinent evidence of record contained 
in the claims file and/or sound medical 
principles relied upon in this case.  In 
particular, such opinion should comment on 
those provided by the February 2006 and 
December 2007 VA examiners.  A medical 
opinion that is cursory and conclusory in 
nature will not suffice.  If any requested 
opinion cannot be given, the healthcare 
provider should state the reason(s) why.

3.  Once the above actions have been 
completed, readjudicate the claim remaining 
on appeal.  If any benefit sought on appeal 
remains denied, furnish a supplemental 
statement of the case to the Veteran and his 
representative and provide them an adequate 
opportunity to respond before the appeal is 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


